Exhibit 10.2

AMENDMENT AGREEMENT

THIS AMENDMENT AGREEMENT (“Amendment Agreement”), effective this         day of
                    , 2014 (the “Effective Date”), is entered into by and
between                     (“Executive”) and Pike Corporation (the “Employer”
and, collectively with its successors, designees and past, present and future
operating companies, divisions, subsidiaries and affiliates, the “Company”).

Statement of Purpose

Executive and the Employer entered into that certain Employment Agreement dated
                    , 20     (the “Employment Agreement”), pursuant to which the
Employer agreed to employ Executive on the terms and subject to the conditions
therein. On November 5, 2013, the Employer reincorporated from the State of
Delaware to the State of North Carolina. Executive and the Employer now desire
to amend certain provisions in the Employment Agreement as a result of such
reincorporation.

NOW, THEREFORE, in consideration of the mutual promises made herein and other
good and valuable consideration the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

1. Defined Terms. Unless otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Employment Agreement.

2. Amendment of Section 10(c). Section 10(c) of the Employment Agreement is
hereby deleted and the following paragraph is hereby substituted in lieu
thereof:

“(c) Any claim arising out of Section 9, including a claim by Executive for
indemnification or advancement of expenses thereunder, shall be brought before
the state courts of the State of North Carolina pursuant to Section 12.”

3. Amendment of Section 12. Section 12 of the Employment Agreement is hereby
deleted and the following paragraph is hereby substituted in lieu thereof:

“12. Governing Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by, and construed and enforced in accordance
with, the substantive laws of the State of North Carolina, without giving effect
to its principles of conflict of laws. Executive and the Employer each hereby
irrevocably consent that both parties are subject to the jurisdiction of the
state courts of the State of North Carolina for all purposes in connection with
any action or proceeding that arises out of or relates to this Agreement, and
further agree that the sole and exclusive venue for any such dispute shall be
the General Court of Justice, Superior Court Division, in Surry County, North
Carolina.”

4. Miscellaneous. The Employment Agreement, as amended by this Amendment
Agreement, shall remain in full force and effect, and this Amendment Agreement
shall be deemed to be incorporated into the Employment Agreement and made a part
thereof. This Amendment Agreement may be executed by facsimile or PDF and in
counterparts, each of which, when so executed, shall be deemed an original, and
all such counterparts together shall constitute one and the same instrument.
This Amendment Agreement is executed in the State of North Carolina and shall be
governed by and interpreted in accordance with the laws of the State of North
Carolina, without reference to its conflict of laws provisions.

[Signature page follows on next page.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, have
duly executed this Agreement as of the date first written above.

 

“Company”: PIKE CORPORATION By:  

 

Name:  

 

Title:  

 

“Executive”:

 

Name:  

 

 

[Amendment Agreement to Employment Agreement]